Citation Nr: 0022118	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for hearing loss of 
the left ear currently rated as zero percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left humerus currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
October 1957 and from November 1957 to May 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran has post operative residuals of a fracture of the 
left (minor) humerus with malunion productive of moderate 
deformity


CONCLUSION OF LAW

The schedular criteria for assignment of a 20 percent rating, 
but no more, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a Code 5202 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that in February 1964 the 
veteran sustained a fracture of the midportion of the shaft 
of the left humerus in an accident while riding a motor 
scooter.  A closed reduction was done and a hanging cast was 
applied.  Subsequent x-rays revealed that the reduction had 
slipped allowing alignment but side to side apposition of the 
fragments.  Closed reduction was again done and later x-rays 
showed only a small amount of end to end apposition, but the 
reduction had slipped.  It was the opinion of the examiner 
that the reduction was stable and that union would go on 
without any ill effects.  

In August 1964 definite motion at the fracture site was 
observed and x-rays revealed non-union of the fracture.  He 
had open reduction and internal fixation with a plate and 
four screws.  Bone grafting was also done.  In November 1964 
x-rays revealed that the fracture appeared to be healed.  He 
was started on range of motion exercises for the elbow.  At 
the time of discharge from the hospital he had motion of the 
elbow from 130 degrees flexion to 30 degrees lack of full 
extension.

On his retirement examination it was reported that the 
veteran's left arm was one inch shorter than the right.  He 
reported easy turning of the arm and good motion without 
pain.  He did report intermittent pain in the right shoulder.  
He had full range of motion of the neck, shoulder and elbow.  
The right arm was 1/2 inch longer than the left.

On VA examination in April 1997 it was reported that the 
veteran was right handed.  He stated that the left arm 
bothered him only when he banged it.  Examination revealed a 
13 cm scar along the distal lateral aspect of the left biceps 
which was well healed without ulceration.  There was good 
muscle tone of the biceps and triceps.  He had full range of 
motion of the  shoulder and elbow.  There was a large area of 
abundant callus at the junction of the middle and distal 
thirds of the humerus and one area which was particularly 
tender over the posterior lateral aspect of the abundant 
callus.  There were no skin changes, puckering or attachments 
of the skin to the callus.  Motor strength was 5/5 for the 
biceps, triceps and brachialis.  X-rays revealed a well 
healed fracture of the middle and distal thirds of the left 
humerus with abundant callus and plate with four screws.  
Anterior-posterior x-rays showed pretty good alignment.  
Lateral x-rays revealed 15 degrees of apex posterior 
angulation at the fracture site.  The diagnosis was status 
post left humerus fracture with pseudoarthrosis and 
subsequent open reduction and internal fixation with probable 
tenderness due to the abundant callus with possible bursitis 
over the callus.

On VA examination in December 1998 the veteran complained of 
constant pain in the left arm in the left humerus area made 
worse by activity and better with rest.  Active range of 
motion of the left upper extremity was within normal limits 
in all 

joints except for the shoulder which lacked 90 degrees to 
complete forward flexion in active range of motion, but which 
achieved complete forward flexion in active assist range of 
motion.  Sensation was intact to pin prick and light touch 
over the shoulder and upper arm.  Deep tendon reflexes were 
present at the elbow.  Muscle strength was 5/5 at the elbow 
in flexion and extension and 2/5 at the shoulder.  There was 
no evidence of muscle atrophy or fasciculation in the upper 
arm or shoulder.  There was no pain on palpation of the 
shoulder.  There was no evidence of edema or erythema of the 
shoulder.  There was no crepitus on motion of the shoulder.  
There was no pain on palpation of the upper arm.  There was 
no evidence of edema or erythema of the humerus area.  The 
examiner noted that there was an inconsistency between 
subjective and objective findings in that the veteran had 
decreased forward flexion of the left shoulder without 
evidence of atrophy or fasciculation of the muscles that work 
in flexing or abducting the shoulder.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require, in evaluating a given disability, that 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The Rating Schedule provides a 20 percent rating for malunion 
of the humerus involving the minor extremity with marked or 
moderate deformity.  A 40 percent rating is provided where 
there is impairment of the humerus due to fibrous union.  
38 C.F.R. § 4.71a Code 5202 (1999).  The Rating Schedule also 
provides a 30 percent rating where there is limitation of 
motion of the minor extremity with motion of the arm limited 
to 25 degrees from the side.  Code 5201.

The RO assigned a 10 percent rating for the veteran's post 
operative residuals of a fracture of the left humerus 
apparently by analogy to a tender and painful scar (Code 
7804).  The Board notes that on the veteran's examination in 
April 1997 it was reported that there was no obvious 
deformity or angulation of the arm, but x-rays revealed 15 
degrees of apex posterior angulation at the fracture site.  
The Board concludes that that finding is indicative of 
malunion of the humerus with moderate deformity.  
Accordingly, there is a basis for assignment of a 20 percent 
rating for the veteran's residuals of a fracture of the left 
humerus.  There was indication of some limitation of motion 
of the shoulder on VA examination, but motion was not 
sufficiently limited to warrant a rating in excess of 20 
percent under the provisions of the rating schedule.  The 
evidence does not show fibrous union of the humerus.  
Therefore, the Board concludes that the appropriate rating 
for the veteran's residuals of a fracture of the left humerus 
is 20 percent, but no more.


ORDER

Entitlement to a rating of 20 percent, but no more for 
residuals of a fracture of the left humerus is granted.


REMAND

The veteran was notified that his appeal had been certified 
to the Board for appellate review in June 1999.  He submitted 
additional evidence consisting of medical records showing 
treatment for external otitis and a report of an audiometric 
examination dated in July 2000 directly to the Board.  That 
evidence was received by the Board in July 2000.  In 
accordance with the provisions of 38 C.F.R. § 20.1304(a)(c) 
(1999) that evidence must be referred to the RO for review 
and preparation of a supplemental statement of the case.  

In a rating action in April 1997 the RO granted service 
connection for a hearing loss of the left ear and assigned a 
zero percent rating.  Service connection for a right ear 
hearing loss was denied.  When the veteran attempted to 
reopen his claim in October 1998 he referred to a hearing 
loss in both ears.  The RO denied entitlement to an increased 
rating for a left ear hearing loss, but did not address his 
apparent attempt to reopen his claim for service connection 
for a hearing loss of the right ear.  The Board finds that 
that claim is inextricably intertwined with his claim for 
entitlement to an increased rating for hearing loss of the 
left ear since bilateral service connected hearing losses are 
rated differently than where only one ear is service 
connected.  Accordingly, the Board concludes that further 
development of the claim for service connection for a hearing 
loss of the right ear is necessary before final appellate 
determination with regard to the claim for entitlement to an 
increased rating for a left ear hearing loss.  Harris v. 
Derwinski, 1 Vet.App. 180 (1991).

In a rating action in February 1999 the RO granted service 
connection for residuals of an inferior myocardial infarction 
and assigned a zero percent rating.  The veteran filed a 
notice of disagreement with the rating in February 1999.  A 
report of a VA heart examination in February 1999 was 
subsequently received by the RO.  In a rating action in April 
1999 the RO assigned a 10 percent rating for coronary artery 
disease.  The RO notified the veteran of that rating action 
and advised him that that portion of his appeal was canceled.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  Cf. Swan v. Derwinski, 1 
Vet.App. 20, 22-23 (1990) (Court adheres to "case or 
controversy" limitation as to standing to appeal).  Where a 
claimant has filed an NOD as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, thus 
does not ... abrogate the pending appeal...."  AB v. Brown, 6 
Vet.App. 35, 38 (1993).  Accordingly, the veteran's appeal 
for entitlement to an increased rating for coronary artery 
disease is still active and must be developed for 
certification to the Board.

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should adjudicate the 
veteran's attempt to reopen a claim for 
entitlement to service connection for a 
hearing loss of the right ear.  If the 
determination is adverse to the veteran, 
the veteran and his representative should 
be notified of the decision and given an 
opportunity to appeal.

2.  The RO should again review the record 
including the additional evidence 
submitted by the veteran to the Board.  
If entitlement to an increased rating for 
a left ear hearing loss (or a bilateral 
hearing loss) remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

3.  With regard to the claim for 
entitlement to an increased rating for 
coronary artery disease the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  The issue should 
then be certified to the Board on appeal.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 


